Details
Claims 1, 4-7 and 10-11 and 14-18 are pending. 
Claims 1, 4-7 and 10-11 and 14-18 are rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7 and 10-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al (Pub. No.: US 2016/0211988 A1) in view of Gunasekara et al(Pub. No.: US 2017/0164378 A1) and Sinha (Pub. No.: US 2015/0350601 A1.
As per claim 1, Lucas discloses a method of optimizing network traffic flow for a content delivery network (CDN) (Lucas, Fig 1, abstract), comprising: -	assigning a first network flow parameter and a second network flow parameter for a first application (video applications see paragraph 0072) requesting content from the CDN from one or more user devices in communication with the CDN (Lucas, paragraph 0040, 0067-0071, 0074-0075, wherein the process of generating the policy indicating actual network requirements including delay, jitter and bandwidth for video applications can be the assigning process as claimed wherein the parameters indicating the delay, jitter and bandwidth are fore examples , the first network flow parameter establishing a first set of  one or more quality of service criteria and the second network flow parameter establishing a second set of  one or more quality of service criteria for a transmission of the requested content associated with providing content to the first application (Lucas, paragraph 0067-0071, wherein the network parameters define set the PfR path to the best performing/dedicated path, set QoS parameters that give dedicated queues, set parameters that give caching and application optimizations, and  set performance monitoring parameters that balance the associated performance hit with the criticality of the traffic ); -	receiving a request for content at a content server of the CDN from a requesting device, the request received from the first application executing on the requesting device and comprising an association with the first application (Lucas, paragraph 0027, 0072, wherein network traffic for the MyBusinessVideo applicant and other video applications, by inherence includes  request’s received for video content at content server (for example, servers associated with data center 150)); -	identifying a type for the requesting device (Lucas, paragraph 0029, 0048, 0072, wherein for example the process of identifying the type of application form the traffic data can be the process of identifying a type for the requesting device. Alternatively, paragraph 0058 discloses the use of the device capabilities as factor in the network policy which by inherence defines the type for the requesting device as claimed);-	applying one of the first network flow parameter and the second network flow parameter for transmitting the requested content to the requesting device in response to the association with the first application based on the identified type for the requesting device (Lucas, paragraph 0072, wherein the process of provide similar performance to video traffic of the identified applications by adding the application to the NBAR enterprise video category, by ; and -	transmitting the requested content to the requesting device with the applied network flow parameters applied to the transmission of the requested content associated with providing content to the first application (Lucas, paragraph 0072), wherein the requested content is a video file (Lucas, paragraph 0029)  and the application of one of the first network flow parameter and the second network flow parameter comprises a first bandwidth for transmitting the requested content to the requesting device using the CDN (Lucas, paragraph 0029, 0057-0058), and the requested content is a data file (Lucas, paragraph 0029) and the application of the applied network flow parameter comprises a  second flow parameter for transmitting the requested content to the requesting device using the CDN (Lucas, paragraph 0029, 0057-0058). Lucas does not explicitly disclose that the application of the applied network flow parameter comprises a second bandwidth, the second bandwidth being less than the first bandwidth. However, Gunasekara disclose the application of the applied network flow parameter comprises a second bandwidth, the second bandwidth being less than the first bandwidth  (Gunasekara, Fig 6 steps 610-614, paragraph 0142-0143, 0147-0147, wherein based on the end user application is a high bandwidth consumption or low bandwidth consumption), a higher bandwidth or a lower bandwidth access is selected).
Therefore, it would have  it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate Gunasekara teachings into Lucas so that lower bandwidth communication is use for files that does not need a wide communication bandwidth because this would have provided a way to save power and reduce load on the network.  
Therefore, it would have  it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to use the host name information in the http header sent by the first application as an indication of the association of the first application with host name and thus applies the quality of experience (QoE) required for the first application because this would have provided a way to easily identify and map QoE policies to applications based on the server hosting the required data/service.      

As per claim 4, claim 1 is incorporated and Lucas further that establishing a transmission control protocol/Internet protocol (TCP/IP) connection with the requesting device; and wherein the first network flow parameter and the second network flow parameter comprises a TCP/IP flow control parameter (Lucas, paragraph 0013, 0015, 0072); 

As per claim 5, claim 1 is incorporated and Sinha further discloses that the host name comprises a uniform resource locator (URL) associated with the first application and the method further comprises identifying a type of the first application based on the URL associated with the first application (Sinha, paragraph 0015, 0022);

As per claim 6, claim 1 is incorporated and Lucas further discloses that one of the first network flow parameter and the second network flow parameter comprises network server data transmission caps to limit data transmission to a predefined rate during transmission of the requested content (Lucas, paragraph 0040);

As per claim 7, claim 1 is incorporated and Lucas further discloses that one of the first network flow parameter and the second network flow parameter comprises a queue priority for data packets associated with the transmission of the requested content associated with providing content to the first application (Lucas, paragraph 0067, 0072);

As per claim 10, claim 1 is incorporated and Lucas does not explicitly disclose that the first network flow parameter is applied if the type for the requesting device is a mobile phone and the second network flow parameter is applied if the type for the requesting device is a laptop  . However, Lucas already discloses using the device capabilities as a factor on applying the network policy (see paragraph 0058) and since device capabilities can define/distinguish between a mobile phone and a laptop, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Lucas with Sinha so that different network policies are applied for different devices (mobile phone and a laptop) because this would have provided a way to optimize video content delivered based on the device capabilities for the example the screen size and resolution .      

Claims 11 and 14-18 are rejected under the same rationale as claims 1, 4-7 and 10;Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/               Primary Examiner, Art Unit 2454